NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 17/016,307 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is a continuation of PCT application CN2019/099863, filed on August 8, 2019, which in turns claims priority to Chinese application CN2018109032585.8 with a priority date of August 9, 2018. The present application was filed in the Office on September 9, 2020. 
Claims 1-20 are pending and are rejected. Claims 1, 11 and 20 are independent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11, 18 and 20  are rejected under 35 USC. § 102(a)(1) as being anticipated by Yildiz et al. (“Yildiz”), United States Patent Application Publication 2019/0138203 published on May 9, 2019.

As to Claim 1, Yildiz teaches: A display adaptation method for an application executed by a terminal (Yildiz: par. 0014, a device with a screen; par. 0029, the information handling system can execute code, or applications), comprising: 
(Yildiz: par. 0016, a user may select from an on-screen display (OSD) menu to change the workspace (i.e. interface safe operation zone) and display areas), the interface safe operation zone being a zone used for displaying a human-computer interaction control responsive to one or more gesture operations in the application (Yildiz: par. 0019, Fig. 4, the defined workspace area [408] will receive inputs, while inputs outside of it will be ignored); 
receiving a boundary setting operation triggered on the setting interface (Yildiz: par. 0016, the user may select to define a single workspace; par. 0018, the user may define it by using a pen device or finger to draw the workspace area, such as [408]); 
determining positional parameters of zone boundaries of the interface safe operation zone according to the boundary setting operation (Yildiz: par. 0018, the user may define it by using a pen device or finger to draw the workspace area, such as [408], which Examiner understands as positional parameters of zone boundaries)); and 
generating, according to the positional parameters, the interface safe operation zone adapted to the terminal (Yildiz: par. 0019, the workspace is then defined by the processor (i.e. generated)).  

    PNG
    media_image1.png
    520
    584
    media_image1.png
    Greyscale


As to Claim 8, Yildiz teaches the limitations of Claim 1.
Yildiz further teaches: wherein the displaying a setting interface comprises: reading a resolution of the screen of the terminal (Yildiz: par. 0025, a minimum aspect ratio for the display screen); 
determining a first aspect ratio of the terminal according to the resolution of the screen (Yildiz: par. 0025, a minimum aspect ratio for the display screen, at [612]); and 
displaying the setting interface for the interface safe operation zone according to the first aspect ratio, a second aspect ratio of the setting interface being the same as the first aspect ratio (Yildiz: the exact same aspect ratio is displayed if available).  

As to Claim 11, it is rejected for similar reasons as Claim 1. Yildiz further teaches a memory and processor to perform the method steps (Yildiz: par. 0025, a memory [702] and a processor [704]).

As to Claim 18, it is rejected for similar reasons as Claim 8.

As to Claim 20, it is rejected for similar reasons as Claim 1. Yildiz further teaches a computer-readable storage medium (Yildiz: par. 0026).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Yildiz et al. (“Yildiz”), United States Patent Application Publication 2019/0138203 published on May 9, 2019 in view of Kim et al. (“Kim”), United States Patent Application Publication 2014/0306905 published on October 16, 2014.

As to Claim 2, Yildiz teaches the limitations of Claim 1.
Yildiz further teaches: wherein the zone boundaries comprise: an upper boundary, a lower boundary, a left boundary, and a right boundary (Yildiz: Fig. 4, the workspace [408] is defined in a way that there is an upper, lower, right and left boundary).
Yildiz may not explicitly teach: the determining positional parameters of zone boundaries of the interface safe operation zone according to the boundary setting operation comprises: 
determining offset values between the zone boundaries of the interface safe operation zone and screen boundaries of a screen of the terminal according to the boundary setting operation, the offset values comprising at least one of the following offset values: 

a lower offset value Y2 between the lower boundary of the interface safe operation zone and a lower screen boundary of the screen of the terminal; 
a left offset value X1 between the left boundary of the interface safe operation zone and a left screen boundary of the screen of the terminal; or 
a right offset value X2 between the right boundary of the interface safe operation zone and a right screen boundary of the screen of the terminal.
Kim teaches in general concepts related to setting an inactive area in an active area of a display (Kim: Abstract). Specifically, Kim teaches that a user is able to set an inactive, or virtual bezel area on a touch screen area (Kim: par. 0022). The user is able to set and adjust the display area by detecting a gesture (Kim: par. 0025, the user may adjust the inactive area’s size and position). he setting of the active and inactive areas may be measured by the touch movement of a distance from a display boundary (Kim: par. 0258). The user may drag from a distance from a screen edge (i.e. screen boundary of the screen) to size and adjust the inactive area (Kim: Figs. 11A-C, pars. 0201-02, the user is able to resize the inactive area [1103] by adjusting the left inactive area to the new size [1111] ). 

    PNG
    media_image2.png
    932
    528
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the application to have modified the Yildiz device by including instructions to set the active or interface safe operation zone, by using distances from the device boundaries as taught and suggested by Inagaki. This modification would also have been obvious in all directions from a boundary (i.e. an upper, lower, left and right boundary of the device) as the rectangular areas in Yildiz and Kim are in relationship to each of those boundaries. Such a person would have been motivated to do so with a reasonable expectation of success to allow for ease in calculating the absolute position of the user-defined areas.

As to Claim 12, it is rejected for similar reasons as Claim 2.

B.
Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Yildiz et al. (“Yildiz”), United States Patent Application Publication 2019/0138203 published on May 9, 2019 in view of Kim et al. (“Kim”), United States Patent Application Publication 2014/0306905 published on October 16, 2014 and in further view of Lee, United States Patent Application Publication 2013/0047119 published on February 21, 2013.

As to Claim 3, Yildiz and Kim teach the limitations of Claim 2. 
Yildiz and Kim may not explicitly teach: wherein a left boundary line used for setting the left boundary and a right boundary line used for setting the right boundary are displayed on the setting interface, the boundary setting operation comprises a first pinch operation of scaling the left boundary line and the right boundary line, and 

obtaining a coordinate distance difference dl of the first pinch operation; 
setting, according to the coordinate distance difference dl, the left offset value X1 of an offset of the left boundary of the interface safe operation zone toward a middle of the screen of the terminal; and 
setting, according to the coordinate distance difference dl, the right offset value X2 of an offset of the right boundary of the interface safe operation zone toward the middle of the screen of the terminal.  
Lee teaches in general concepts related to executing applications on touchscreens with gestures (Lee: Abstract). Specifically, Lee teaches that execution screens related to applications represented by icons may be invoked (Lee: par. 0034, the user touches the icon on the touchscreen [140]). The execution screen (i.e the interface safe operation zone) may be resized via a pinch operation (Kim: par. 0054, the pinch gesture may be a gesture narrowing or widening a distance between two contact points; par. 0057, the execution screen is resized at a size proportional to the changing distance between the contact points per the pinch gesture). Examiner asserts that the pinch gesture changes both left and right the same distance if the zone area is centered.
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the application to have modified the Yildiz-Kim device by including instructions to resize the safe operation zone as taught and suggested by Lee. The changes would be based on the distances of the pinch gesture of Lee and would correspond to the offset from the device boundaries as combined by Kim. Such a person would have been motivated to do so with a reasonable expectation of success to allow for intuitive gestures such as a pinch gesture to change the size of the zone.

As to Claim 5, Yildiz and Kim teach the limitations of Claim 2. 
Yildiz and Kim may not explicitly teach: wherein an upper boundary line used for setting the upper boundary and a lower boundary line used for setting the lower boundary are displayed on the setting interface, the boundary setting operation is a second pinch operation of scaling the upper boundary line and the lower boundary line, and the determining offset values between the zone boundaries of the interface safe operation zone and screen boundaries of a screen of the terminal according to the boundary setting operation comprises: obtaining a coordinate distance difference d3 of the second pinch operation; setting, according to the coordinate distance difference d3, the upper offset value Y1 of an offset of the upper boundary of the interface safe operation zone toward a middle of the screen of the terminal; and setting, according to the coordinate distance difference d3, the lower offset value Y2 of an offset of the lower boundary of the interface safe operation zone toward the middle of the screen of the terminal.  
Examiner asserts that for similar reasons as noted above in Claim 3, a combination with Lee would yield the similar resizing of the zone for the upper and lower boundaries of the zone.

As to Claim 13, it is rejected for similar reasons as Claim 3.
As to Claim 15, it is rejected for similar reasons as Claim 5.

C.
Claims 4, 6-7, 14 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Yildiz et al. (“Yildiz”), United States Patent Application Publication 2019/0138203 published on May 9, 2019 in view of Kim et al. (“Kim”), United States Patent Application Publication 2014/0306905 published on October 16, 2014 and in further view of Wan et al. (“Wan”), United States Patent Application Publication 2018/0059919 published on March 1, 2018.

As to Claim 4, Yildiz and Kim teach the limitations of Claim 2. 
Kim further teaches: wherein a left boundary line used for setting the left boundary and a right boundary line used for setting the right boundary are displayed on the setting interface, the boundary setting operation is a first drag operation of scaling the left boundary line and the right boundary line (Kim: par. 0054, a drag gesture may be used on the touch screen; Figs. 11A-C, pars. 0201-02, the user is able to resize the inactive area [1103] by adjusting the left inactive area to the new size [1111] ).
Yildiz and Kim may not explicitly teach: the determining offset values between the zone boundaries of the interface safe operation zone and screen boundaries of a screen of the terminal according to the boundary setting operation comprises: 
obtaining a slide distance difference d2 of the first drag operation; 
setting, according to the slide distance difference d2, the left offset value X1 of an offset of the left boundary of the interface safe operation zone toward a middle of the screen of the terminal; and 
setting, according to the slide distance difference d2, the right offset value X2 of an offset of the right boundary of the interface safe operation zone toward the middle of the screen of the terminal.
Wan teaches in general concepts related to responsive design controls (Wan: Abstract). Specifically, Wan teaches that the content designers may have to deal with different devices with different sizes and provides an interface element, a breakpoint bar that allows ease of changing the visible display of the content being designed (Wan: par. 0038). The content may be resized as the layout grows and shrinks (Wan: par. 0044). The breakpoint bar represents set widths at which content will be displayed on various devices (Wan: par. 0072, Fig. 3, the breakpoint bar [308] is displayed on a user interface [302]). The content areas are dispalyed relative to a central axis (Wan: par. 0073, central axis [312]). As the different breakpoints are changed, the layouts are transitioned and maintained in the center (Wan: par. 0074, Fig. 3, layouts, [302], [304], [306]). Because the resizing of the content is about the center, any changes to distances from the boundaries of either the left or right sides will have the same distance change applied.

    PNG
    media_image3.png
    830
    515
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the application to have modified the Yildiz-Kim device by including instructions to resize the safe operation zone by changing the left and right offset values from the boundaries equally as taught and suggested by Wan. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the ease of tracking layout changes as a user changes the sizes of the safe operation zone (Wan: par. 0075).

As to Claim 6, Yildiz and Kim teach the limitations of Claim 2. 
Yildiz and Kim may not explicitly teach: wherein an upper boundary line used for setting the upper boundary is displayed on the setting interface, the boundary setting operation is a second drag operation of dragging the upper boundary line, and the determining offset values between the zone boundaries of the interface safe operation zone and screen boundaries of a screen of the terminal according to the boundary setting operation comprises: obtaining a slide distance difference d4 of the second drag operation; and setting, according to the slide distance difference d4, the upper offset value Y1 of an offset of the upper boundary of the interface safe operation zone toward the middle of the screen of the terminal.  
Examiner asserts that for similar reasons as noted above in Claim 4, a combination with Lee would yield the similar resizing of the zone for the upper and lower boundaries of the zone.

As to Claim 7, Yildiz and Kim teach the limitations of Claim 2. 
Yildiz and Kim may not explicitly teach: wherein a lower boundary line used for setting the lower boundary is displayed on the setting interface, the boundary setting operation is a third drag operation of dragging the lower boundary line, and the determining offset values between the zone boundaries of the interface safe operation zone and screen boundaries of a screen of the terminal according to the boundary setting operation comprises: obtaining a slide distance difference d5 of the third drag operation; and setting, according to the slide distance difference d5, the lower offset value Y2 of an offset of the lower boundary of the interface safe operation zone toward the middle of the screen of the terminal.  
Examiner asserts that for similar reasons as noted above in Claim 4, a combination with Lee would yield the similar resizing of the zone for the upper and lower boundaries of the zone.

As to Claim 14, it is rejected for similar reasons as Claim 4.
As to Claim 16, it is rejected for similar reasons as Claim 6.
As to Claim 17, it is rejected for similar reasons as Claim 7.

D.
Claims 9-10 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Yildiz et al. (“Yildiz”), United States Patent Application Publication 2019/0138203 published on May 9, 2019 in view of Taylor et al. (“Taylor”), United States Patent 8,456,571 published on June 4, 2013. 

As to Claim 9, Yildiz teaches the limitations of Claim 8.
Yildiz may not explicitly teach: wherein the displaying the setting interface of the interface safe operation zone according to the first aspect ratio comprises: 
setting a width of the setting interface as a width of the resolution of the screen in a case that the first aspect ratio is 4:3; 
performing upper-lower cropping on a height of the setting interface according to the second aspect ratio 4:3; and 
displaying the cropped setting interface at the second aspect ratio of 4:3.  
Taylor teaches in general concepts related to performing aspect ratio transformations (Taylor: Abstract). Specifically, Taylor teaches that for content that is to be displayed on a display, a crop option may be selected to for display of an image area, whether it is left and right sides or top and bottom per either 4:3 to a 16:9 transformation or vice versa (Taylor: col. 58, lines 25-39, whether the top and bottom or left and right sides are cropped varies with whether automatic aspect ratio transformation processing is performing a 4:3 to a 16:9 transformation, or a 16:9 to 4:3 transformation.).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the application to have modified the Yildiz device by including instructions to resize the safe operation zone by cropping for a transformation to a 4:3 aspect ratio as taught and suggested by Taylor. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the content to be presented as within the desired aspect ratio.

As to Claim 10, Yildiz teaches the limitations of Claim 8.
Yildiz may not explicitly teach: wherein the displaying the setting interface of the interface safe operation zone according to the first aspect ratio comprises: 
setting a height of the setting interface as a height of the resolution of the screen in a case that the second aspect ratio is 16:9; 
performing left-right cropping on a width of the setting interface according to the second aspect ratio 16:9; and 
displaying the cropped setting interface at the second aspect ratio of 16:9.  
Taylor teaches in general concepts related to performing aspect ratio transformations (Taylor: Abstract). Specifically, Taylor teaches that for content that is to be displayed on a display, a crop option may be selected to for display of an image area, whether it is left and right sides or top and bottom per either 4:3 to a 16:9 transformation or vice versa (Taylor: col. 58, lines 25-39, whether the top and bottom or left and right sides are cropped varies with whether automatic aspect ratio transformation processing is performing a 4:3 to a 16:9 transformation, or a 16:9 to 4:3 transformation.).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the application to have modified the Yildiz device by including instructions to resize the safe operation zone by cropping for a transformation to a 4:3 aspect ratio as taught and suggested by Taylor. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the content to be presented as within the desired aspect ratio.

As to Claim 19, it is rejected for similar reasons as Claims 9 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada et al., United States Patent Application Publication 2017/0123638 (May 4, 2017) (describing a reduced size of an execution screen a device that may be resized).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JAMES T TSAI/Examiner, Art Unit 2174